United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 January 25, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-10955
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

HENRI ROCHA,

                                     Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                      USDC No. 7:04-CR-1-ALL-R
                        --------------------

Before BARKSDALE, STEWART and CLEMENT, Circuit Judges.

PER CURIAM:*

     Henri Rocha pleaded guilty in the Western District of Texas

to possession with intent to distribute marijuana, in violation

of 21 U.S.C. § 841(a)(1), and was sentenced to 10 months in

prison and two years of supervised release.    His supervised

release term commenced in August 2003 but was revoked in July

2004.    The district court imposed a revocation sentence of 24

months.    Rocha now appeals, contending that the sentence is

unlawful.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10955
                                -2-

     Rocha’s 24-month sentence is the maximum term of

imprisonment that may be imposed upon revocation of a term of

supervised release from a Class D felony.     See 18 U.S.C.

§ 3583(e)(3).   The Government contends that Rocha’s underlying

marijuana offense was a Class D felony, but Rocha argues, based

on his 10-month underlying sentence, that it was a Class A

misdemeanor, or, at most, a Class E felony.    There is nothing

properly in the record from which we may determine the

classification of Rocha’s offense, which is necessary to

determine the maximum authorized revocation sentence.     See

18 U.S.C. §§ 3559(a), 3583(e).     The Government has supplemented

the record with the Statement of Reasons from Rocha’s underlying

judgment, but this document does not indicate the statutory

maximum sentence for Rocha’s offense from which the

classification under 18 U.S.C. § 3559(a) may be inferred.       We

note also that the district court did not discuss at the

revocation sentencing the classification of Rocha’s underlying

offense or the suggested sentencing guideline range.

     Given the lack of clarity in the record, we REMAND to the

district court for the limited purpose of making findings as to

Rocha’s offense of conviction, i.e. what provision of 21 U.S.C.

§ 841(b) supported the conviction, the statutory maximum

sentence, and the classification of the underlying offense.

See FED. R. APP. P. 10(e)(2)(C).   This court retains jurisdiction
                          No. 04-10955
                               -3-

of the appeal during the pendency of the limited remand.   See

Wheeler v. City of Columbus, 686 F.2d 1144, 1154 (5th Cir. 1982).

     LIMITED REMAND.